     Case 14-12720-whd             Doc       Filed 10/31/19 Entered 10/31/19 16:01:57                      Desc Main
                                             Document      Page 1 of 3

                                                 Case No: 14-12720-WHD
                          UNITED STATES BANKRUPTCY COURT
                                            Northern District of Georgia
In re:   Jeffrey Bernard McLeroy                                    Case no: 14-12720-WHD
                                                                    Chapter: 13
Property Address: 295 Bonnie Lane, Fayetteville, GA 30215
Last four of any number you use to identity the debtor's account: 5287
Court Claim No. (if known). 2
                     RESPONSE TO NOTICE OF FINAL CURE PAYMENT


As contemplated by Fed. R. Bankr. Proc. 3002
PennyMac Loan Services, LLC
(“Creditor”) hereby responds to that certain Notice of Final Cure Payment dated   10/10/2019 and filed as Docket No. 70.
                                        Pre-Petition Default Payments
X Agrees that Debtor(s) has paid in full the amount required to cure the default on the Creditor's claim

Total Amount Due:          $0.00



                                       Post-Petition Default Payments
X Agrees that Debtor(s) is current with respect to all payments consistent with 1322(b)(5) of the Bankruptcy Code.

Total Amount Due:          $0.00




The amounts due identified on this statement may not, due to timing, reflect all payments sent to Creditor as of the date of
the Cure Notice. In addition, the amounts due may include payments reflected on the NDC but which have not yet been
received and/or processed by Creditor.
   Case 14-12720-whd          Doc    Filed 10/31/19 Entered 10/31/19 16:01:57           Desc Main
                                     Document      Page 2 of 3

                                      Case No: 14-12720-WHD
                    UNITED STATES BANKRUPTCY COURT

The person completing this Notice must sign it. Sign and print your name and your title (if any), and
state your address and telephone number if different from the notice address listed on the proof of
claim to which this supplement applies.

__ I am the Creditor                 X      I am the Creditor's authorized agent/counsel (attach copy
                                            of power of attorney, if any).

I declare under penalty of perjury that the information provided in this Statement in Response to Notice
of Final Cure Payment is true and correct to the best of my knowledge, information and reasonable
belief.

/s/Lisa F. Caplan      October 31, 2019
Signature                     Date

Lisa F. Caplan
Title: Attorney for Creditor
Rubin Lublin, LLC
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, GA 30071
(877) 813-0992
   Case 14-12720-whd          Doc    Filed 10/31/19 Entered 10/31/19 16:01:57           Desc Main
                                     Document      Page 3 of 3

                                     CERTIFICATE OF SERVICE


       I, Lisa F. Caplan of Rubin Lublin, LLC certify that on the 31st day of October, 2019, I caused a
copy of the Response to Notice of Final Cure Payment to be filed in this proceeding by electronic
means and to be served by depositing a copy of the same in the United States Mail in a properly
addressed envelope with adequate postage thereon to the said parties as follows:


Jeffrey Bernard McLeroy
295 Bonnie Lane
Fayetteville, GA 30215

A.Allen Hammond, Esq.
Hammond & Hammond, PC
122 South Main Street
Jonesboro, GA 30236

Melissa J. Davey
Standing Chapter 13 Trustee
260 Peachtree Street, NW
Suite 200
Atlanta, GA 30303

Executed on 10/31/19
By:/s/ Lisa F. Caplan
Lisa F. Caplan
GA State Bar No. 001304
Rubin Lublin, LLC
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, GA 30071
(877) 813-0992
lcaplan@rubinlublin.com
Attorney for Creditor
